437 F.2d 456
CALLANAN ROAD IMPROVEMENT COMPANY, Plaintiff-Appellee,v.CAYUGA CONSTRUCTION CORPORATION, Defendant-Appellant.
No. 201.
Docket 33050.
United States Court of Appeals, Second Circuit.
Argued November 12, 1970.
Decided December 21, 1970.

Appeal from the United States District Court for the Northern District of New York; Edward C. McLean, Judge.
Martin J. McHugh, New York City (McHugh, Heckman, Smith & Leonard, New York City, on the brief), for plaintiff-appellee.
Emil V. Pilz, New York City (Jarvis & Pilz, New York City, on the brief), for defendant-appellant.
Before SMITH, HAYS, Circuit Judges, and LEVET, District Judge.*
PER CURIAM:


1
Affirmed substantially upon the opinion of Judge McLean, 321 F.Supp. 1317.



Notes:


*
 United States District Court for the Southern District of New York, sitting by designation